DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in fig. 2, the immovable component 36c is depicted as pointing to the laser beam 18 instead of a housing component that is immovable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionally, the abstract simply recites claim 1.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 6, “through passage” lacks antecedent in the Specification.  Alternative to amending the Specification, claim 6 can be changed to recite an “entrance recessed passage” instead of a “through passage” (referencing page 8 of the Specification).
Claim Objections
Claims 7 and 11 objected to because of the following informalities:  
Claims 7 and 11 recite “the moving cooling medium.”  Although claim 1 recites “for forced movement of a cooling medium,” claim 1 also recites “the cooling medium.”  Recommend changing claims 7 and 11 to “the
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “a cooling system configured for forced movement of a cooling medium …wherein the cooling system has a cooling water circuit arranged on or within the immovable component for water cooling….of the cooling medium.”  However, it is unclear how the cooling medium is circulated in the cooling system to carry out cooling of the cooling medium.  In other words, it is unclear how the coolant cools the coolant.  For the purpose of the examination, claims 1 and 12 will be interpreted as “…a cooling system configured for forced movement of a cooling medium to actively cool the movable component, wherein the cooling system has a cooling water circuit arranged on or within the immovable component for water cooling of the immovable component 
Claim 10 recites the limitation "the radiation absorbent surface" and “its.”  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of the examination, the limitations will be interpreted as “the at least one radiation absorbent surface" and “…is cylindrical in  the interior of the immovable component…”  
Claims 2-9 and 11 are rejected based on their dependency to claim 1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belletti (US-20110024404-A1).
Regarding claim 1, Belletti teaches a beam-forming unit (“exchangeable module for a machining head of a laser machining tool,” title) for forming a laser beam (laser beam 5, fig. 5; workpiece 2, fig. 1) and focusing the laser beam onto a workpiece (through focusing lens 25, fig. 5), the beam-forming unit comprising: 
a movable component (wall sections 45.3, 45.4 and focusing lens 25, fig. 5); 
an immovable component (wall sections 45.1 and 45.2, fig. 5); and 
a cooling system (fluid delivery system shown in fig. 6) configured for forced movement of a cooling medium (arrows 74 and 64, fig. 5) to actively cool the movable component (in fig. 3, gas chambers 60 and 70 are connected to the wall sections 45.3 and 45.4; these wall sections are also connected to the focusing lens 25 for movement adjustments; “cooling the focusing lens 25,” para 0066), wherein the cooling system has a cooling water circuit (“deionized water,” para 0056; the fluids transiting through 80.1, 80.2, 90, and 95, fig. 6, to the gas compartments are construed as the claimed water circuit) arranged on or within the immovable component (construed as being “within” in a vertical direction, referencing fig. 5) for water cooling of the immovable component (in fig. 6, coolant circulates through pressure chambers 41 and 42; construed as cooling wall sections 45.1 and 45.2 in fig. 5), and wherein the cooling system is arranged within an outer housing (side wall 32, fig. 6) that is sealed from the environment (“For the supply with process gas, the stationary part 11 of the machining head 10 is connected to a supply device 90, which provides process gas at a high pressure (for example 25 bar).,” para 0059; “at a high pressure” is construed as being “sealed from the environment”).
Belletti, figs. 5 and 6

    PNG
    media_image1.png
    628
    673
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    839
    565
    media_image2.png
    Greyscale

Regarding claim 7, Belletti teaches further comprising a bellows (surfaces 41.1 and 42.1, fig. 5; construed as bellows in how they are driven up and down, para 0048) on the movable component (surfaces 41.1 and 42.1 connect with 45.1 and 45.3, fig. 5) configured to shield an interior of the movable component (gas compartments 60 and 70 are construed as the claimed “interior;” surfaces 41.1 and 42.1 shield the fluids in 41 and 42 from 60 and 70; fig. 6) from the moving cooling medium (“The end of the lens holder 26 (part 26.1), which faces the locking plate 34, forms a ring-shaped surface, which is sealed from the cavity wall 45 and the tube 34.2 by means of seals 43 and which serves as a first piston surface 41.1 of the drive unit 40,” para 0048).
Regarding claim 8, Belletti teaches wherein the immovable component at least partially forms an inner housing (gas compartments 41 and 42, fig. 5).
Regarding claim 12, Belletti teaches a laser processing machine (“exchangeable module for a machining head of a laser machining tool,” title) comprising: 
a beam-forming unit (exchangeable module 20, fig. 5) for forming a laser beam (laser beam 5, fig. 5) and focusing the laser beam onto a workpiece (through focusing lens 25, fig. 5; workpiece 2, fig. 1), the beam-forming unit comprising: 
a movable component (wall sections 45.3, 45.4 and focusing lens 25, fig. 5); 
an immovable component (wall sections 45.1 and 45.2, fig. 5); and 
a cooling system (fluid delivery system shown in fig. 6) configured for forced movement of a cooling medium (arrows 74 and 64, fig. 5) to actively cool the movable component (in fig. 3, gas chambers 60 and 70 are connected to the wall sections 45.3 and 45.4; these wall sections are also connected to the focusing lens 25 for movement adjustments; “cooling the focusing lens 25,” para 0066), wherein the cooling system has a cooling water circuit (“deionized water,” para 0056; the fluids transiting through 80.1, 80.2, 90, and 95, fig. 6, to the gas compartments are construed as the claimed water circuit) arranged on or within the immovable component (construed as being “within” in a vertical direction, referencing fig. 5) for water cooling of the immovable component (in fig. 6, coolant circulates through pressure chambers 41 and 42; construed as cooling wall sections 45.1 and 45.2 in fig. 5), and wherein the cooling system is arranged within an outer housing (side wall 32, fig. 6) that is sealed from the environment (“For the supply with process gas, the stationary part 11 of the machining head 10 is connected to a supply device 90, which provides process gas at a high pressure (for example 25 bar).,” para 0059; “at a high pressure” is construed as being “sealed from the environment”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Belletti as applied to claim 1 above and further in view of Conti et al. (US-3757078-A).
Regarding claim 2, Belletti teaches the invention as described above but does not explicitly disclose further comprising a highly reflective coating on at least a portion of the beam-forming unit to reduce heating of the beam-forming unit.
However, in the same field of endeavor of beam directing apparatuses for laser systems, Conti teaches further comprising a highly reflective coating on at least a portion of the beam-forming unit (“The mirror 24 can be of any reflective material or simply have a deposited reflective coating of a material such as aluminum, silver, or gold.,” column 2, lines 31-33; energized beam refocuser 10 in the fig. is construed as the claimed “beam-forming unit”) to reduce heating of the beam-forming unit (“A great deal of this scattered or reflected energy can be re-reflected or refocused back to the target by the mirror 24 as refocused backscatter 44 since the focal point of the mirror is at the target 34,” column 2, lines 15-19; construed such that the mirror 24 would prevent the radiation 44 from reflecting to heat the flange 20, fig.).
Conti, fig.

    PNG
    media_image3.png
    545
    390
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a flange 20 and mirror 24, in view of the teachings of Conti, by inserting the reflector, as taught by Conti, under the laser machining head, as taught by Belletti, in order to provide a flange that serves as a heat sink and cools the lens as well as a hemispherical mirror, which refocuses energy to the focal point of the lens, because energized beams are relatively inefficient in many situations where only 5-20% of the incident energy is absorbed by the workpiece or the target material, for the advantage of greatly increasing the efficiency and heating rate of energized beam heat working operations (Conti, abstract, column 1, lines 5-22, and column 2, lines 43-53).
	Regarding claim 3, Belletti teaches the invention as described above but does not explicitly disclose wherein the movable component is coated with the highly reflective coating.
However, in the same field of endeavor of beam directing apparatuses for laser systems, Conti teaches wherein the movable component (mirror 24 moves along flange 20, fig.) is coated with the highly reflective coating (“The mirror 24 can be of any reflective material or simply have a deposited reflective coating of a material such as aluminum, silver, or gold.,” column 2, lines 31-33; energized beam refocuser 10 in the fig. is construed as the claimed “beam-forming unit”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a flange 20 and mirror 24, in view of the teachings of Conti, by inserting the reflector, as taught by Conti, under the laser machining head, as taught by Belletti, in order to provide a flange that serves as a heat sink and cools the lens as well as a hemispherical mirror, which refocuses energy to the focal point of the lens, because energized beams are relatively inefficient in many situations where only 5-20% of the incident energy is absorbed by the workpiece or the target material, for the advantage of greatly increasing the efficiency and heating rate of energized beam heat working operations (Conti, abstract, column 1, lines 5-22, and column 2, lines 43-53).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Belletti as applied to claim 1 above and further in view of Daikuzono (US-5481556-A).
Regarding claim 4, Belletti teaches the invention as described above but does not explicitly disclose wherein the cooling system has a fan for one or both of forced-air and gas cooling of the movable component (Belletti teaches a supply device that provides gas at a high pressure but does not explicitly disclose using a fan).
However, in the same field of endeavor of laser systems, Daikuzono teaches wherein the cooling system has a fan (fan 6, fig. 1) for one or both of forced-air and gas cooling (“a cooing fan disposed in rear of said cylindrical casing for blowing air toward said heat exchanger,” column 2, lines 5-6) of the movable component.
Daikuzono, fig. 1

    PNG
    media_image4.png
    338
    555
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a fan 6, in view of the teachings of Daikuzono, that was used to provide pressure to gas compartments 60 and 70 in lieu of the supply devices 90 and 95, as taught by Belletti, in order to use a cooling fan that blew air toward a heat exchanger, because the scale of a cooling tank, pump, and heat exchanger generally increases the size of a cooling apparatus, and a controllable fan enables a cooling device that is excellent in cooling response and compact in size (Daikuzono, column 1, lines 42-60 and column 2, lines 5-6).
Regarding claim 5, Belletti teaches further comprising an inner housing (tubes 34.2 and 36.2, fig. 5) in which the movable component is arranged (wall sections 45.4 and 45.3 are in tubes 34.2 and 36.2, fig. 5).
Regarding claim 6, Belletti teaches the invention as described above but does not explicitly disclose wherein the inner housing has a through passage on which the fan is arranged.  
However, in the same field of endeavor of laser systems, Daikuzono teaches wherein the inner housing (cylindrical case 2, fig. 1) has a through passage on which the fan is arranged (“A coolant supplied and flowing between the cavity 3 and the outer wall is cooled by air blown from the cooling fan 6,” column 3, lines 4-5).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a fan 6, in view of the teachings of Daikuzono, that was used to provide pressure to gas compartments 60 and 70 in lieu of the supply devices 90 and 95 and that was arranged on the locking plate 34, as taught by Belletti, in order to use a cooling fan that blew air toward a heat exchanger, because the scale of a cooling tank, pump, and heat exchanger generally increases the size of a cooling apparatus, and a controllable fan enables a cooling device that is excellent in cooling response and compact in size (Daikuzono, column 1, lines 42-60 and column 2, lines 5-6).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Belletti as applied to claim 1 above and further in view of Van Der Jagt (US-3685882-A).
Regarding claim 9, Belletti teaches the invention as described above but does not explicitly disclose further comprising at least one radiation absorbent surface on the immovable component.
However, in the same field of endeavor of beam directing apparatuses for laser systems, Van Der Jagt teaches further comprising at least one radiation absorbent surface on the immovable component (member 36, fig. 1; “A sheet member or disk 36, which may be of one of the acrylic plastics or could also be of other suitable metallic material is non-reflective or only slightly reflective to the wavelengths of the laser used,” column 2, line 12).
Van Der Jagt, fig. 1

    PNG
    media_image5.png
    356
    331
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Belletti to include, a non-reflective disk 36, in view of the teachings of Van Der Jagt, by attaching the non-reflective disk 36, as taught by Van Der Jagt, to the bottom of the locking plate 36, as taught by Belletti, because when using a water cooled lens holder, an important disadvantage of the system is that the diameter of the orifice has to be made such that the laser beam will not strike the metal of the orifice edge because when this happens, the laser beam will partially reflect back to the lens with a very probable change that due to the extra heat, the lens may be destroyed, while at the same time the lens must be as small as possible to provide maximum velocity of gas at a minimum gas pressure in order to reduce the total volume of used gas, and by using the disk 36 with non-reflective material near the orifice, as taught by Van Der Jagt, the material is only slightly reflective to the wavelengths of the laser used (Van Der Jagt, column 1, lines 17-27 and column 2, lines 10-13).  
Regarding claim 10, Belletti teaches wherein the immovable component (wall section 45.1, which correlates with gas compartment 41, and wall section 45.2, which correlates with gas compartment 42, fig. 5) with the at least one radiation absorbent surface is cylindrical in the interior of the immovable component (as shown in fig. 3; “cylindrical cavity,” para 0039) and directly surrounds the laser beam (laser beam 5, fig. 3).
Belletti, fig. 3

    PNG
    media_image6.png
    837
    607
    media_image6.png
    Greyscale

	Regarding claim 11, Belletti teaches further comprising a bellows (surfaces 41.1 and 42.1, fig. 5; construed as bellows in how they are driven up and down, para 0048) on the movable component (surfaces 41.1 and 42.1 connect with 45.1 and 45.3, fig. 5) configured to shield an interior of the movable component (gas compartments 60 and 70 are construed as the claimed “interior;” surfaces 41.1 and 42.1 shield the fluids in 41 and 42 from 60 and 70; fig. 6) from the moving cooling medium (“The end of the lens holder 26 (part 26.1), which faces the locking plate 34, forms a ring-shaped surface, which is sealed from the cavity wall 45 and the tube 34.2 by means of seals 43 and which serves as a first piston surface 41.1 of the drive unit 40,” para 0048), wherein the immovable component is connected to the movable component via the bellows (in fig. 5, wall element 45.2 connects with wall element 45.3 through surface 42.4; wall element 45.1 connects with wall element 45.4 through surface 41.1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furrer et al. (US-4324972-A) teach a water cooling device for a laser system.
Mori et al. (US-7759602-B2) teach a water cooling device for a laser system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/15/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761